--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


COMMUNITY BANK SHARES OF INDIANA, INC.
STOCK AWARD PLAN




1.           Purpose.  The purpose of the Community Bank Shares of Indiana, Inc.
Stock Award Plan (the “Plan”) is to secure for Community Bank Shares of Indiana,
Inc. and its successors and assigns (the “Company”) and its stockholders the
benefits of the additional incentives, inherent in the ownership of the
Company’s common stock, $0.10 par value per share (the “Common Stock”), by
selected employees, directors and advisory directors of the Company and its
subsidiaries who are important to the success and growth of the business of the
Company and its subsidiaries and to help the Company and its subsidiaries secure
and retain the services of such persons. Compensation awarded under the Plan in
appropriate instances is intended to qualify for tax deductibility pursuant to
the requirements of Section 162(m) of the Internal Revenue Code of 1986, as
amended from time to time or any successor statute or statutes (the “Code”), to
the extent deemed appropriate by the Board or the Compensation Committee (as
defined in Paragraph 2. 1 hereof).
 
Pursuant to the Plan, selected employees, directors, advisory directors,
consultants and advisors of the Company will be offered the opportunity to
acquire Common Stock through the grant of options, stock appreciation rights in
tandem with such options and awards of restricted stock. Any options, rights or
awards granted hereunder are a matter of separate inducement and are not in lieu
of any salary or other compensation for the services of any advisory director,
director, employee, consultant or advisor. Options granted under the Plan will
be either “incentive stock options,” intended to qualify as such under the
provisions of Section 422 of the Code, or “nonqualified stock options.” For
purposes of the Plan, the terms “parent” and “subsidiary” shall mean “parent
corporation” and “subsidiary corporation,” respectively, as such terms are
defined in Sections 424(e) and (f) of the Code.
 
2. Committee.
 
2.1           Administration.  The Plan shall be administered by the board of
directors of the Company or by a Compensation Committee (the “Committee”)
appointed by the board of directors from among its members (collectively, the
“Board”). Any such committee appointed shall be comprised, unless otherwise
determined by the board of directors, solely of not less than two members who
shall be “Non-Employee Directors” within the meaning of Rule 16b-3(b)(3) (or any
successor rule) promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).


2.2           Procedures.  The Board or the Committee shall adopt such rules and
regulations as they shall deem appropriate concerning the administration of the
Plan. A majority of the whole Board shall constitute a quorum, and the acts of a
majority of the members of the Board present at a meeting at which a quorum is
present, or acts approved in writing by all of the members of the Board, shall
be the acts of the Board.
 
2.3           Interpretation.  The Compensation Committee shall have full power
and authority to interpret the provisions of the Plan and any agreement
evidencing options or restricted stock awards granted under the Plan, and to
determine any and all questions arising under the Plan, and its decisions shall
be final and binding on all participants in the Plan. Either the Board or
the Committee shall have authority to select the individuals to be granted
awards under the Plan, to determine the type, size and terms of all such awards,
to modify the terms of any awards so granted and to make any other
determinations which they deem necessary or desirable for the administration of
the Plan.
 
2.4           Liability.  No member of the Board or the Committee and no
employee of the Company shall be liable for any act or failure to act hereunder,
except in circumstances involving his or her bad faith, gross negligence or
willful misconduct, or for any act or failure to act hereunder by any other
member or employee or by any agent to whom duties in connection with the
administration of this Plan have been delegated. The Company shall indemnify
members of the Board and the Committee and any agent of the Board or the
Committee who is an employee of the Company, a subsidiary or an affiliate
against any and all liabilities or expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan, except in circumstances involving such person's bad faith, gross
negligence or willful misconduct.
 
The Board or the Committee may delegate to one or more of their members, or to
one or more agents, such administrative duties as they may deem advisable, and
the Board or the Committee, or any person to whom either has delegated duties as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Board, the Committee, or such person may have under the Plan.
The Board or the Committee may employ such legal or other counsel, consultants
and agents as they may deem desirable for the administration of the Plan and may
rely upon any opinion or computation received from any such counsel, consultant
or agent. Expenses incurred by the Board or the Committee in the engagement of
such counsel, consultant or agent shall be paid by the Company, or the
subsidiary or affiliate whose employees have benefited from the Plan, as
determined by the Board or the Committee.
 
3.           Shares Subject to Grants.
 
3.1           Number of Shares.  Subject to the provisions of Paragraph 19
hereof (relating to adjustments upon mergers, reorganizations or like changes in
capitalization), the number of shares of Common Stock subject at any one time to
options or awards of restricted stock or deferred stock units granted under the
Plan, plus the number of shares of Common Stock theretofore issued or delivered
pursuant to the exercise of options granted, and awards of restricted stock and
deferred stock units made, under the Plan, shall not exceed 400,000 shares;
provided, that no more than one-fifth of such shares may be awarded as
restricted stock awards. If and to the extent that options granted under the
Plan terminate, expire or are canceled without having been exercised, or
restricted stock or deferred stock units are forfeited, new options, restricted
stock or deferred stock units may be granted under the Plan with respect to the
shares of Common Stock covered by such terminated, expired or canceled options
or forfeited shares of restricted stock or deferred stock units; provided that
the granting and terms of such new options, restricted stock awards and deferred
stock units shall in all respects comply with the provisions of the Plan.
 
3.2           Character of Shares.  Shares of Common Stock delivered under the
Plan may be authorized and unissued Common Stock, issued Common Stock held in
the Company’s treasury, or both.
 
3.3           Reservation of Shares.  There shall be reserved at all times for
sale or award under the Plan a number of shares of Common Stock (authorized and
unissued Common Stock, issued Common Stock held in the Company’s treasury, or
both) equal to the maximum number of shares set forth in Paragraph 3. 1 hereof.
 
4.           Eligibility. Options and awards of restricted stock may be granted
under the Plan to any employee, director or advisory director of the Company or
any of its subsidiaries, or to any prospective employee, director or advisory
director of the Company or any of its subsidiaries,conditioned upon, and
effective not earlier than, such person's becoming an employee or director.
Notwithstanding the foregoing:
 
(a)           Only non-qualified stock options may be granted to non-employee
directors, advisory directors, consultants or advisors of the Company;
 
(b)           No incentive stock options may be granted under the Plan to any
person who owns, directly or indirectly (within the meaning of Sections
422(b)(6) and 424(d) of the Code), at the time the incentive stock option is
granted, stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company unless the option price is at least 110% of
the fair market value of the shares subject to the option, determined on the
date of the grant, and the option by its terms is not exercisable after the
expiration of five years from the date such option is granted; and
 
(c)           In each calendar year during any part of which the Plan is in
effect, no Participant (as defined below) may be granted options relating in the
aggregate to more than 20,000 shares of Common Stock, subject to adjustment as
provided in Paragraph 19 hereof.
 
An individual receiving any option, restricted stock award or deferred stock
units under the Plan is hereinafter referred to as a “Participant.” Any
reference herein to the employment of a Participant by the Company shall include
(i) his or her employment by the Company or any of its subsidiaries, and (ii)
with respect to a Participant who was not an employee of the Company or any of
its subsidiaries at the time of grant of his or her option or award, his or her
period of service in the capacity for which the option or award was granted. For
all purposes of this Plan, the time at which an option or award is granted shall
be deemed to be the effective date of such grant.  The Plan does not create a
right in any person to participate in the Plan, nor does it create a right in
any person to have any options or rights granted to him or her.
 
5.           Grant of Options.  The Board or the Committee shall determine,
within the limitations of the Plan, the persons to whom options are to be
granted, the number of shares that may be purchased under each option and the
option price, and shall designate options at the time of grant as either
“incentive stock options” or “nonqualified stock options”; provided, that the
aggregate fair market value (determined as of the time the option is granted) of
the Common Stock with respect to which incentive stock options become
exercisable for the first time by any Participant (as defined in Paragraph 4
hereof) in any calendar year (under all stock option plans of the employee’s
employer corporation and its parent, if any, and its subsidiaries) shall not
exceed $100,000 (the provisions of Section 422(d) of the Code are intended to
govern). In determining the persons to whom options shall be granted and the
number of shares to be covered by each option, the Board or the Committee shall
take into consideration the person's present and potential contribution to the
success of the Company and its subsidiaries and such other factors as the Board
or the Committee may deem proper and relevant. Each option granted under the
Plan shall be evidenced by a written agreement between the Company and the
Participant containing such terms and conditions and in such form, not
inconsistent with the provisions of the Plan or, with respect to incentive stock
options, Section 422 of the Code, as the Board or the Committee shall provide.
 
6.           Option Price.  Subject to Paragraph 19 hereof, the option price of
each share of Common Stock purchasable under any incentive stock option or
non-qualified stock option granted under the Plan shall be not less than the
fair market value of such share of Common Stock at the time the option is
granted. The option price of an option issued in a transaction described in
Section 424(a) of the Code shall be an amount which conforms to the requirements
of that Section and the regulations thereunder.
 
For purposes of this Plan, the “fair market value” of the Common Stock on any
date means (i) if the Common Stock is listed on a national securities exchange
or quotation system, the closing sales price on such exchange or quotation
system on such date or, in the absence of reported sales on such date, the
closing sales price on the immediately preceding date on which sales were
reported, or (ii) if the Common Stock is not listed on a national securities
exchange or quotation system, the fair value as determined by such other method
as the Board or the Committee determines in good faith to be reasonable.
 
7.           Stock Appreciation Rights.  In the discretion of the Board or the
Committee, a stock appreciation right may be granted (a) alone, (b)
simultaneously with the grant of an option (either incentive or non-qualified)
and in conjunction therewith or in the alternative thereto or (c) subsequent to
the grant of a non-qualified option and in conjunction therewith or in the
alternative thereto.


The exercise price of a right granted alone shall be determined by the Board or
the Committee but shall not be less than one hundred percent (100%) of the fair
market value of one share of Common Stock on the date of grant of such right. A
right granted simultaneously with or subsequent to the grant of an option and in
conjunction therewith or in the alternative thereto shall have the same exercise
price as the related option, provided that the exercise price is no less than
the fair market value of one share of Common Stock at the date of the grant of
the stock appreciation right, shall be transferable only upon the same terms and
conditions as the related option, and shall be exercisable only to the same
extent as the related option; provided, however, that a right, by its terms,
shall be exercisable only when the fair market value of the shares subject to
the right and related option exceeds the exercise price thereof.
 
Upon exercise of a right granted simultaneously with or subsequent to an option
and in the alternative thereto, the number of shares for which the related
option shall be exercisable shall be reduced by the number of shares for which
the right shall have been exercised. The number of shares for which a right
shall be exercisable shall be reduced upon any exercise of a related option by
the number of shares for which such option shall have been exercised.
 
Any right shall be exercisable upon such additional terms and conditions as may
from time to time be prescribed by the Board or the Committee.
 
A right shall entitle the holder upon exercise thereof to receive from the
Company, upon a written request filed with the Secretary of the Company at its
principal offices, a number of shares (with or without restrictions as to
substantial risk of forfeiture and transferability, as determined by the Board
or the Committee in their sole discretion), an amount of cash, or any
combination of shares and cash, as specified in the request (but subject to the
approval of the Board or the Committee, in their sole discretion, at any time up
to and including the time of payment, as to the making of any cash payment),
having an aggregate fair market value equal to the product of (a) the excess of
the fair market value, on the day of such request, of one share over the
exercise price per share specified in such right or its related option,
multiplied by (b) the number of shares for which such right shall be exercised;
provided, however, that the Board or the Committee, in their discretion, may
impose a maximum limitation on the amount of cash, the fair market value of
shares, or a combination thereof, which may be received by a holder upon
exercise of a right.
 
Any election by a holder of a right to receive cash in full or partial
settlement of such right, and any exercise of such right for cash, may be made
only by a request filed with the Corporate Secretary of the Company during the
period beginning on the third business day following the date of the release for
publication by the Company of quarterly or annual summary statements of earnings
and ending on the twelfth business day following such date. Within thirty (30)
days after the receipt by the Company of a request to receive cash in full or
partial settlement of a right or to exercise such right for cash, the Company
shall, in its sole discretion, either consent to or disapprove, in whole or in
part, such request.
 
If the Board or the Committee disapprove in whole or in part any election by a
holder to receive cash in full or partial settlement of a right or to exercise
such right for cash, such disapproval shall not affect such holder’s right to
exercise such right at a later date, to the extent that such right shall be
otherwise exercisable, or to elect the form of payment at a later date, provided
that an election to receive cash upon such later exercise shall be subject to
the approval of the Board or the Committee. Additionally, such disapproval shall
not affect such holder's right to exercise any related option or options granted
to such holder under the Plan.
 
A holder of a right shall not be entitled to request or receive cash in full or
partial payment of such right during the first six (6) months of its term,
provided however, that such prohibition shall not apply if the holder of such
right is not subject to the reporting requirements of Section 16(a) of the
Exchange Act.
 
For all purposes of this Paragraph 7, the fair market value of shares shall be
determined in accordance with the principles set forth in Paragraph 6 hereof.
 
8.           Exercisability and Duration of Options.
 
8.1           Determination of Board or Committee; Acceleration.  Each option
granted under the Plan shall be exercisable at such time or times, or upon the
occurrence of such event or events, and in such amounts, as the Board or the
Committee shall specify in the agreement evidencing the option. Subsequent to
the grant of an option which is not immediately exercisable in full, the Board
or the Committee, at any time before complete termination of such option, may
accelerate the time or times at which such option may be exercised in whole or
in part if (i) the Participant dies, (ii) the Participant’s employment or
service terminates by reason of disability, as determined by the Board or the
Committee, (iii) the recipient retires or (iv) a “Change in Control” of the
Company occurs.
 
8.2           Automatic Termination.  The unexercised portion of any option
granted under the Plan shall automatically and without notice terminate and
become null and void at the time of the earliest to occur of the following:
 
(a)           The expiration of ten years from the date on which such option was
granted;
 
(b)           The expiration of three months from the date of termination of the
Participant’s employment by the Company or service as a director or advisory
director with the Company unless a longer period is provided by the Board or the
Committee (other than a termination described in subparagraph (c) or (d) below);
provided that if the Participant shall die during such three-month period, the
time of termination of the unexercised portion of any such option shall be
determined under the provisions of subparagraph (c) below;
 
(c)           The expiration of six months following the issuance of letters
testamentary or letters of administration to the executor or administrator of a
deceased Participant, if the Participant’s death occurs either during his
employment by the Company or service as a director or advisory director or
during the three-month period following the date of termination of such
employment or service as a director or advisory director (other than a
termination described in subparagraph (d) below), but in no event later than one
year after the Participant's death;
 
(d)           The termination of the Participant’s employment by the Company if
such termination constitutes or is attributable to a breach by the Participant
of an employment or consulting agreement with the Company or any of its
subsidiaries, or if the Participant is discharged from employment or service as
a director or advisory director or his or her services are terminated for cause
or if the Participant voluntarily terminates his or her employment or service as
a director or advisory director; or
 
(e)           The expiration of such period of time or the occurrence of such
event as the Board or the Committee in their discretion may provide upon the
granting thereof.
 
The Board or the Committee shall have the right to determine what constitutes
cause for discharge or termination of services, whether the Participant has been
discharged or his or her services terminated for cause and the date of such
discharge or termination of services, and such determination of the Board or the
Committee shall be final and conclusive.
 
9.           Exercise of Options.  Options granted under the Plan shall be
exercised by the Participant (or by his or her executors or administrators, as
provided in Paragraph 10 hereof) as to all or part of the shares covered
thereby, by the giving of written notice of exercise to the Company, specifying
the number of shares to be purchased accompanied by payment of the full purchase
price for the shares being purchased. Payment of such purchase price shall be
made (a) by check payable to the Company, (b) with the consent of the Board or
the Committee, by delivery of shares of Common Stock already owned by the
Participant for at least six months (which may include shares received as the
result of a prior exercise of an option) having a fair market value (determined
as of the date such option is exercised) equal to all or part of the aggregate
purchase price, (c) with the consent of the Board or the Committee and at the
election of the Participant, by withholding from those shares that would
otherwise be obtained upon exercise of the option a number of shares having a
fair market value equal to the option exercise price, (d) in accordance with a
“cashless exercise” program established by the Board or the Committee in their
sole discretion under which if so instructed by the Participant, shares may be
issued directly to the Participant’s broker or dealer upon receipt of the
purchase price in cash from the broker or dealer, (e) by any combination of (a),
(b), (c) or (d) above or (f) by other means that the Board or the Committee deem
appropriate. Such notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Board or the Committee may from time to time direct, and shall be in such
form, containing such further provisions consistent with the provisions of the
Plan, as the Board or the Committee may from time to time prescribe. The date of
exercise shall be the date of the Company’s receipt of such notice. The Company
shall effect the transfer of the shares so purchased to the Participant (or such
other person exercising the option pursuant to Paragraph 10 hereof) as soon as
practicable. No Participant or other person exercising an option shall have any
of the rights of a stockholder of the Company with respect to shares subject to
an option granted under the Plan until due exercise and full payment has been
made as provided above. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date of such due exercise and
full payment. In no event may any option granted hereunder be exercised for a
fraction of a share.
 
10.           Non-Transferability of Options and Stock Appreciation
Rights.  Except as provided herein, no option granted under the Plan or any
right evidenced thereby shall be transferable by the Participant other than by
will or by the laws of descent and distribution, and an option may be exercised,
during the lifetime of a Participant, only by such Participant. Notwithstanding
the preceding sentence: (a) in the event of a Participant’s death during his or
her employment by the Company or his or her service as a director or advisory
director of the Company, its parent, if any, or any of its subsidiaries, or
during the three-month period following the date of termination of such
employment, his or her options shall thereafter be exercisable, during the
period specified in Paragraph 8.2(c) hereof, by his or her executors or
administrators; and (b) the Participant, with the approval of the Board or the
Committee, may transfer his or her options (other than incentive stock options)
for no consideration to or for the benefit of the Participant’s spouse, parents,
children (including stepchildren or adoptive children), grandchildren or
siblings, or to a trust for the benefit of any of such persons.
 
11.           Restricted Stock.  Participants may be granted awards of
restricted stock under the Plan, subject to the applicable provisions of the
Plan, including the following terms and conditions, and to such other terms and
conditions not inconsistent therewith, as the Board or the  Committee shall
determine:
 
(a)           Awards of restricted stock may be in addition to or in lieu of
option grants;
 
(b)           During a period set by, and/or until the attainment of particular
performance goals based upon criteria established by the Board or the Committee
at the time of each award of restricted stock (the “restriction period”), the
Participant shall not be permitted to sell, transfer, pledge or otherwise
encumber the shares of restricted stock; except that such shares may be used, if
the Board or the Committee permit, to pay the option price of any option granted
under the Plan; provided that an equal number of shares delivered to the
Participant upon exercise of the option shall carry the same restrictions as the
shares of restricted stock so used;
 
(c)           If so provided by the Board or the Committee, the applicable
restriction period shall expire, and shares of restricted stock shall become
free of all restrictions if (i) the Participant dies, (ii) the Participant’s
employment or service terminates by reason of disability, as determined by the
Board or the Committee, (iii) the recipient retires or (iv) a “Change in
Control” of the Company occurs.
 
(d)           Unless and to the extent otherwise provided in accordance with
Paragraph 11(c) hereof, shares of restricted stock shall be forfeited and revert
to the Company upon the Participant’s termination of employment or service
during the restriction period.
 
(e)           Stock certificates for restricted stock shall be registered in the
name of the Participant but shall be appropriately legended and returned to the
Company by the Participant, together with a stock power, endorsed in blank by
the Participant. The Participant shall be entitled to vote shares of restricted
stock and shall be entitled to all dividends paid thereon, except that dividends
paid in Common Stock or other property shall be subject to the same restrictions
as apply to the restricted stock with respect to which they are paid; and
 
(f)           Restricted stock shall become free of the foregoing restrictions
upon expiration of the applicable restriction period and the Company shall then
deliver certificates evidencing such Common Stock to the recipient.
 
12.           Deferred Stock Units.  Participants may be granted units
representing the right to receive shares of Common Stock at the end of a
specified deferral period (“deferred stock units”), subject to applicable
provisions of the Plan, including the following terms and conditions, and to
such other terms and conditions not inconsistent therewith, as the Board or the
Committee shall determine:
 
(a)           Deferred stock units shall be exercisable for shares of Common
Stock after the period and upon the terms set by the Board or the Committee. If
so determined by the Board or the Committee, the applicable deferral period
shall expire when (i) the Participant dies, (ii) the Participant’s employment or
service terminates by reason of disability, as determined by the Board or the
Committee, (iii) the recipient retires or (iv) a “Change in Control” of the
Company occurs;
 
(b)           Unless and to the extent otherwise provided in accordance with
Paragraph 12(a), deferred stock units shall be forfeited and revert to the
Company upon the Participant’s termination of employment or service during the
deferral period.
 
(c)           Dividends on the specified number of shares of Common Stock
covered by the deferred stock units will be paid from and after the date on
which the units become non-forfeitable. Unless otherwise determined by the Board
or the Committee, shares of Common Stock distributed in connection with a stock
split or stock dividend, and other property distributed as a dividend, shall be
subject to restrictions, risk of forfeiture and/or deferral to the same extent
as the deferred stock units with respect to which such Common Stock or other
property has been distributed.
 
13.           Reload Options.  At the time an option (the “original option”) is
granted, the Board or the Committee may also authorize the grant of a “reload
option,” which shall be subject to the following terms:
 
(a)           The number of shares of Common Stock subject to the reload option
shall be the number of shares, if any, used by the Participant to pay the
purchase price upon exercise of the original option, plus the number of shares,
if any, delivered by the Participant to satisfy the tax withholding requirement
relating to such exercise;
 
(b)           The reload option shall be a nonqualified stock option;
 
(c)           The grant of the reload option shall be effective upon the date of
exercise of the original option, and the term of the reload option shall be the
period, if any, remaining from that date to the date upon which the original
option would have expired;
 
(d)           The grant of the reload option shall not be effective if, on the
date of exercise of the original option, the Participant is not employed by the
Company; and
 
(e)           Except as specified in (a) through (d) above, the terms of the
reload option shall be as prescribed in the preceding Paragraphs of this Plan.
 
14.           Withholding Tax.
 
(a)           Whenever under the Plan shares of stock are to be delivered upon
exercise of a nonqualified stock option or deferred stock unit, the Company
shall be entitled to require as a condition of delivery that the Participant
remit or, in appropriate cases, agree to remit when due an amount sufficient to
satisfy all federal, state and local withholding tax requirements relating
thereto. At the option of the Company, such amount may be remitted by check
payable to the Company, in shares of Common Stock (which may include shares
received as the result of a prior exercise of an option or deferred stock unit),
by the Company's withholding of shares of Common Stock issuable upon the
exercise of any option or stock appreciation right or pursuant to any award of
restricted stock or deferred stock unit pursuant to the Plan, or any combination
thereof. Whenever an amount shall become payable to a Participant in connection
with the exercise of a stock appreciation right, the Company shall be entitled
to withhold therefrom an amount sufficient to satisfy all federal, state and
local withholding tax requirements relating to such amount.
 
(b)           Recipients of restricted stock, pursuant to Paragraph 11 hereof,
shall be required to remit to the Company an amount sufficient to satisfy all
applicable tax withholding requirements upon expiration of restriction periods
or upon such earlier dates) as may be elected pursuant to Section 83 of the
Code, unless other arrangements satisfactory to the Company have been made for
the withholding of applicable taxes. At the option of the Company, the amount
referred to in the preceding sentence may be remitted by check payable to the
Company, in shares of Common Stock (which may include shares of Common Stock
received as the result of a prior exercise of an option), by the Company’s
withholding of shares of Common Stock issuable upon the exercise of any option
or stock appreciation right or pursuant to any award of restricted stock or
deferred stock unit pursuant to the Plan, or any combination thereof.
 
15.           Restrictions on Delivery and Sale of Shares.  Each option and
restricted stock award and deferred stock unit granted under the Plan is subject
to the condition that if at any time the Board or the Committee, in their
discretion, shall determine that the listing, registration or qualification of
the shares covered by such option or award upon any securities exchange or under
any state or federal law is necessary or desirable as a condition of or in
connection with the granting of such option or award or the purchase or delivery
of shares thereunder, the delivery of any or all shares pursuant to exercise of
the option or upon expiration of the restriction or deferral period may be
withheld unless and until such listing, registration or qualification shall have
been effected. The Board or the Committee may require, as a condition of
exercise of any option, or grant of a restricted stock award or deferred stock
unit that the Participant represent, in writing, that the shares received are
being acquired for investment and not with a view to distribution and agree that
the shares will not be disposed of except pursuant to an effective registration
statement, unless the Company shall have received an opinion of counsel
satisfactory to the Company that such disposition is exempt from such
requirement under the Securities Act of 1933. The Board or the Committee may
require that the sale or other disposition of any shares acquired upon exercise
of an option hereunder or upon expiration of a restriction or deferral period
shall be subject to a right of first refusal in favor of the Company, which
right shall permit the Company to repurchase such shares from the Participant or
his or her representative prior to their sale or other disposition at their then
current fair market value in accordance with such terms and conditions as shall
be specified in the agreement evidencing the grant of the option, restricted
stock award or deferred stock unit. The Company may endorse on certificates
representing shares issued upon the exercise of an option or expiration of a
restriction or deferral period, such legends referring to the foregoing
representations or restrictions or any other applicable restrictions on resale
as the Company, in its discretion, shall deem appropriate.
 
16.           Change in Control.
 
(a)           In the event of a Change in Control of the Company, the Board or
the Committee may, in their sole discretion, provide that any of the following
applicable actions be taken as a result, or in anticipation, of any such event
to assure fair and equitable treatment of Participants:
 
(i)           accelerate the exercisability of any outstanding options, or the
expiration of restriction periods of restricted stock or the expiration of
deferral periods of deferred stock units awarded pursuant to this Plan;
 
(ii)           offer to purchase any outstanding options or shares of restricted
stock or deferred stock units made pursuant to this Plan from the holder for its
equivalent cash value, as determined by the Board or the Committee, as of the
date of the Change in Control; or
 
(iii) make adjustments or modifications to outstanding options, restricted stock
or deferred stock units as the Board or the Committee deem appropriate to
maintain and protect the rights and interests of the Participants following such
Change in Control.
 
Any such action approved by the Board or the Committee shall be conclusive and
binding on the Company, its subsidiaries and all Participants.
 
(b)           In no event, however, may (i) any option be exercised prior to the
expiration of six (6) months from the date of grant (unless otherwise provided
in the agreement evidencing the option), or (ii) any option be exercised after
ten (10) years from the date it was granted.
 
17.           Right to Terminate Employment.  Nothing in the Plan or in any
option granted under the Plan shall confer upon any Participant the right to
continue as an employee of the Company or affect the right of the Company or any
of its subsidiaries to terminate the Participant's employment at any time,
subject, however, to the provisions of any agreement of employment between the
Participant and the Company, its parent, if any, or any of its subsidiaries.
 
18.           Transfer or Leave of Absence.  For purposes of this Plan, neither
(i) a transfer of an employee from the Company to a subsidiary or other
affiliate of the Company, or vice versa, or from one subsidiary or affiliate of
the Company to another, nor (ii) a duly authorized leave of absence, shall be
deemed a termination of employment.
 
19.           Adjustment Provisions: Effect of Certain Transactions.  If there
shall be any change in the Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spin-off, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution to shareholders of the Company (other than normal cash dividends),
in order to prevent dilution or enlargement of participants’ rights under the
Plan, the Board or the Committee (or the counterpart Board or Committee of any
entity assuming the obligations of the Plan) shall adjust, in an equitable
manner, the number and kind of shares that may be issued under the Plan, the
number and kind of shares subject to outstanding options and rights, the
consideration to be received upon exercise of options or in respect of rights,
the exercise price applicable to outstanding options and rights, and/or the fair
market value of the shares and other value determinations applicable to
outstanding options and rights. Appropriate adjustments may also be made by the
Board or the Committee (or the counterpart Board or Committee of any entity
assuming the obligations of the Plan) in the terms of any options and rights
under the Plan to reflect such changes or distributions and to modify any other
terms of outstanding options and rights on an equitable basis. In addition, the
Board or the Committee (or the counterpart Board or the Committee of any entity
assuming the obligations of the Plan) are authorized to make adjustments to the
terms and conditions of, and the criteria included in, options and rights in
recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company, or in response to changes in applicable
laws, regulations or accounting principles.
 
20.           Expiration and Termination of the Plan.
 
20.1           General.  Options and awards of restricted stock and deferred
stock units may be granted under the Plan at any time and from time to time on
or prior to the tenth anniversary of the effective date of the Plan as set forth
in Paragraph 21 hereof (the “Expiration Date”), on which date the Plan will
expire except as to options then outstanding and stock subject to restriction or
deferral periods under the Plan. Such outstanding options shall remain in effect
until they have been exercised, terminated or have expired; such restricted
stock shall remain subject to restriction until expiration of the restriction
period in accordance with Paragraph 11 hereof and such deferred stock units
shall remain subject to deferral until expiration of the deferral period in
accordance with Paragraph 12. The Plan may be terminated, modified or amended by
the board of directors or the Committee at any time on or prior to the
Expiration Date, except with respect to any options then outstanding under the
Plan; provided, however, that the approval of the Company’s stockholders will be
required for any amendment which (i) changes the class of employees eligible for
grants, as specified in Paragraph 4, (ii) increases the maximum number of shares
subject to grants, as specified in Paragraph 3 hereof (unless made pursuant to
the provisions of Paragraph 19 hereof) or (iii) materially increases the
benefits accruing to participants under the Plan, within the meaning of Rule
16b-3 promulgated under the Exchange Act.
 
20.2           Modifications.  No modification, extension, renewal or other
change in any option or award of restricted stock or deferred stock unit granted
under the Plan shall be made after grant, unless the same is consistent with the
provisions of the Plan and does not disqualify an incentive stock option under
the provisions of Section 422 of the Code.
 
21.           Definitions. To the extent not otherwise defined in this Plan, the
following terms shall have the following meanings:
 
“Affiliate” means any other corporation or other entity which controls, is
controlled, directly or indirectly, by, or under common control with, the
Company and which the Board or the Committee designate as an “Affiliate” for
purposes of the Plan.
 
“Associate” of a Person means (a) any corporation or organization of which such
Person is an officer or partner or is, directly or indirectly, the Beneficial
Owner of 10% or more of any class of equity securities, (b) any trust or other
estate in which such Person has a substantial beneficial interest or as to which
such Person serves as trustee or in a similar fiduciary capacity and (c) any
relative or spouse of such Person, or any relative of such spouse, who has the
same home as such Person or who is a director or officer of such Person or any
of its parents or subsidiaries.
 
“Beneficial Owner” has the meaning ascribed thereto in Rule 13d-3 under the
Exchange Act, except that, in any case, a Person shall be deemed the Beneficial
Owner of any securities owned, directly or indirectly, by the Affiliates and
Associates of such Person.
 
“Change in Control” shall mean “a change in the ownerhip or effective control of
the [C]ompany, or in the ownership of a substantial portion of the assets of the
[C]ompany,” as determined under Section 409A of the Internal Revenue Code (the
“Code”), and the regulations and other guidance promulgated thereunder.
 
“Continuing Director” means any member of the board of directors who is a member
on the effective date of the Plan as set forth in Paragraph 21 hereof or who is
elected to the board of directors after such date upon the recommendation or
with the approval of a majority of the Continuing Directors at the time of such
recommendation or approval.
 
“Disability” shall have the meaning ascribed thereto under Section 409A of the
Code and the regulations and other guidance promulgated thereunder.  The Board
or the Committee may require medical evidence of disability, including medical
examinations by physicians elected by them.
 
“Retires” or “Retirement” shall mean the voluntary decision by a Participant to
terminate his employment with the Company at or after the age of 55 with at
least five years of continuous employment.
 
“Participant” shall mean any employee of the Company or any of its subsidiary or
affiliated companies who is also a Participant in this Plan.
 
“Person” means an individual, a corporation, a partnership, an association, a
joint stock company, a trust, any unincorporated organization or a government or
a political subdivision thereof or any other entity.
 
22.           Effective Date of Plan.  The Plan (as amended and restated) shall
become effective on May 17, 2005, the date of its adoption by the Company’s
stockholders.
 
*****
 
The foregoing is a full text of the amended and restated Stock Award Plan
adopted by the shareholders of Community Bank Shares of Indiana, Inc. on May 17,
2005, as further amended on October 17, 2006 and November 25, 2008 by the Board
of Directors.


 


 